DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 11-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (US 20150296146) (hereinafter Scanlon) in view of Ward (US 5751444) (hereinafter Ward), further in view of Harms (US 20170045908) (hereinafter Harms).
Regarding claim 1, Scanlon teaches A camera to observe a switched position of a switch contact of a switchgear apparatus (see Scanlon paragraph 84 regarding camera for switchgears), the camera comprising: 
an image sensor (see Scanlon paragraph 76 regarding visible light image sensor used to monitor electrical cabinet); 
a lens to focus light beams emanating from the switch contact onto the image sensor (see Scanlon paragraph 76 and 154 regarding non thermal visible light image sensor and lens elements);
However, Scanlon does not explicitly teach a light source and light protection cap for the sensor as needed for the limitations of claim 1. 
Ward, in a similar field of endeavor, teaches a light source to illuminate the switch contact (see Ward column and 3 lines 47-58 and figure 1 regarding light source that illuminates surface captured by sensor- in combination with Scanlon, which teaches a visible light sensor, a light source is an obvious inclusion to one of ordinary skill in the art); 
[a light protection cap] to seal off a beam path, from the lens to the image sensor, from the light source in a lightproof manner (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device made from any material known to one skilled in the art- this may be combined with the image sensor and lens of Scanlon so that when a light is incorporated, the beam path between the image sensor and lens is protected by the structure of Ward).

One would be motivated to combine these teachings in order to block stray light from the light source from hitting the sensor (see Ward column 5 lines 59-66). 
However, the combination of Scanlon and Ward does not explicitly teach an elastic light protection cap as needed for the limitations of claim 1. 
Harms, in a similar field of endeavor, teaches an elastic light protection cap (see Harms paragraph 32 regarding elastic button element made of silicone in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon and Ward to include the teaching of Harms by constructing the light protection cap of the combination of Scanlon and Ward out of elastic silicone. One of ordinary skill would recognize that in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may 
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 2, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light protection cap includes an elastic and lightproof material having a hardness of 30 to 50 Shore A (see Harms paragraph 32 regarding elastic button element made of silicone and paragraph 35 regarding silicone hardness that includes ranges within the 30-50 Shore A range in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 3, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
wherein the light protection cap includes EPDM or silicone (see Harms paragraph 32 regarding elastic button element made of silicone in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 5, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches further comprising: 
a camera housing, to enclose the light source and the image sensor and to receive the lens in a through opening of the camera housing (see Scanlon paragraph 255 and figure 19 regarding housing to enclose image sensor with an opening for the lens- in combination with Ward, it would be obvious to one of ordinary skill in the art to include the light source within the housing. See also the image sensor of Scanlon mounted on a substrate board), 
wherein the light protection cap is embodied in a tubular fashion and bears by a first end of the light protection cap against an inner wall of the camera housing and by a second end of the light protection cap against a surface of a printed circuit board (PCB) (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device , 
the light source and the image sensor being arranged on the PCB (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. In combination with Scanlon, which mounts the image sensor on a substrate, it would be obvious for one of ordinary skill in the art to mount the light source to the substrate as well.).
One would be motivated to combine these teachings in order to block stray light from the light source from hitting the sensor (see Ward column 5 lines 59-66) and provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 6, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 7, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice).  
Regarding claim 8, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light protection cap includes EPDM or silicone (see Harms paragraph 32 regarding elastic button element made of silicone in the function of incorporation into a lightproof chamber- in combination with Ward, which teaches a cap to seal off light from a beam path and that any suitable material may be used, it is obvious that the Silicone from Harms may be used and made necessarily opaque in order to function as a light protection cap as taught by Ward).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 11, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches further comprising: 
a camera housing, to enclose the light source and the image sensor and to receive the lens in a through opening of the camera housing (see Scanlon paragraph 255 and figure 19 regarding housing to enclose image sensor with an opening for the lens- in combination with Ward, it would be obvious to one of ordinary skill in the art to include the light source within the housing. See also the image sensor of Scanlon mounted on a substrate board), 
wherein the light protection cap is embodied in a tubular fashion and bears by a first end of the light protection cap against an inner wall of the camera housing and by a second end of the light protection cap against a surface of a printed circuit board (PCB) (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device made from any material known to one skilled in the art- in combination with Scanlon, which describes the arrangement of housing for an image sensor and lens mounted on a substrate, the incorporation of the light protection cap will be between the inner wall of the housing and the surface of the substrate), 
the light source and the image sensor being arranged on the PCB (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. In combination with Scanlon, which mounts the image sensor on a substrate, it would be obvious for one of ordinary skill in the art to mount the light source to the substrate as well.).
One would be motivated to combine these teachings in order to block stray light from the light source from hitting the sensor (see Ward column 5 lines 59-66) and provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 12, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches further comprising: 
a camera housing, to enclose the light source and the image sensor and to receive the lens in a through opening of the camera housing (see Scanlon paragraph 255 and figure 19 regarding housing to enclose image sensor with an opening for the lens- in combination with Ward, it would be obvious to one of ordinary skill in the art to include the light source within the housing. See also the image sensor of Scanlon mounted on a substrate board), 
wherein the light protection cap is embodied in a tubular fashion and bears by a first end of the light protection cap against an inner wall of the camera housing and by a second end of the light protection cap against a surface of a printed circuit board (PCB) (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device made from any material known to one skilled in the art- in combination with Scanlon, which describes the arrangement of housing for an image sensor and lens mounted on a substrate, the incorporation of the light protection cap will be between the inner wall of the housing and the surface of the substrate), 
the light source and the image sensor being arranged on the PCB (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. In combination with Scanlon, which mounts the image sensor on a substrate, it would be obvious for one of ordinary skill in the art to mount the light source to the substrate as well.).

Regarding claim 14, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 15, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice).
Regarding claim 16, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 17, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice).
Regarding claim 20, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, and Harms teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera .
Claims 4, 9-10, 13, and 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (US 20150296146) (hereinafter Scanlon) in view of Ward (US 5751444) (hereinafter Ward), further in view of Harms (US 20170045908) (hereinafter Harms), and further in view of Hattori (US 20190128365) (hereinafter Hattori).
Regarding claim 4, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Scanlon, Ward, and Harms does not explicitly teach a double C shape light protection cap as needed for the limitations of claim 4. 
Hattori, in a similar field of endeavor, teaches wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube (see Hattori paragraph 44 and figure 1 regarding rubber elastic body with inner hole and gradually tapered outer cross section that is broadly interpreted to be a double-C shape section. The elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon, Ward, and Harms to include the teaching of Hattori by forming the light protection cap of the combination in a double C shape. One of ordinary skill would recognize that the elastic light protection structure 
One would be motivated to combine these teachings in order to provide teachings relating to tubes made of elastic material (see Hattori paragraph 44).
Regarding claim 9, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
However, the combination of Scanlon, Ward, and Harms does not explicitly teach a double C shape light protection cap as needed for the limitations of claim 9. 
Hattori, in a similar field of endeavor, teaches wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube (see Hattori paragraph 44 and figure 1 regarding rubber elastic body with inner hole and gradually tapered outer cross section that is broadly interpreted to be a double-C shape section. The elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon, Ward, and Harms to include the teaching of Hattori by forming the light protection cap of the combination in a double C shape. One of ordinary skill would recognize that the elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward.

Regarding claim 10, the combination of Scanlon, Ward, and Harms teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
However, the combination of Scanlon, Ward, and Harms does not explicitly teach a double C shape light protection cap as needed for the limitations of claim 10. 
Hattori, in a similar field of endeavor, teaches wherein the light protection cap is embodied in a form of a tube having a double-C shape in section along a longitudinal axis of the tube (see Hattori paragraph 44 and figure 1 regarding rubber elastic body with inner hole and gradually tapered outer cross section that is broadly interpreted to be a double-C shape section. The elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Scanlon, Ward, and Harms to include the teaching of Hattori by forming the light protection cap of the combination in a double C shape. One of ordinary skill would recognize that the elastic light protection structure of the combination of Harms and Ward may be constructed in this manner as a matter of design choice for elastic tubes without undue experimentation and without changing the function of the tube of Harms and Ward.
One would be motivated to combine these teachings in order to provide teachings relating to tubes made of elastic material (see Hattori paragraph 44).
Regarding claim 13, the combination of Scanlon, Ward, Harms, and Hattori teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, Harms, and Hattori teaches further comprising: 
a camera housing, to enclose the light source and the image sensor and to receive the lens in a through opening of the camera housing (see Scanlon paragraph 255 and figure 19 regarding housing to enclose image sensor with an opening for the lens- in combination with Ward, it would be obvious to one of ordinary skill in the art to include the light source within the housing. See also the image sensor of Scanlon mounted on a substrate board), 
wherein the light protection cap is embodied in a tubular fashion and bears by a first end of the light protection cap against an inner wall of the camera housing and by a second end of the light protection cap against a surface of a printed circuit board (PCB) (see Ward column and 3 lines 47-58 and figure 1 regarding stray light blocking device that seals off beam path from lens to sensor and column 5 lines 59-66 regarding opaque tubular device made from any material known to one skilled in the art- in combination with Scanlon, which describes the arrangement of housing for an image sensor and lens mounted on a substrate, the incorporation of the light protection cap will be between the inner wall of the housing and the surface of the substrate), 
the light source and the image sensor being arranged on the PCB (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. In combination with Scanlon, which mounts the image sensor on a substrate, it would be obvious for one of ordinary skill in the art to mount the light source to the substrate as well.).  

Regarding claim 18, the combination of Scanlon, Ward, Harms, and Hattori teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, Harms, and Hattori teaches wherein the light source is an SMD LED (see Harms paragraph 31 and figure 8 regarding LEDs disposed on mounting plate. It is obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice, but in combination with Scanlon it is taught to use bond pads for connection rather than through hole connections, indicating that the connections are by surface mount [see Scanlon paragraph 96]).  
One would be motivated to combine these teachings in order to provide teachings regarding materials from a constructed device that considers preventing light diffusion outside of a chamber (see Harms paragraph 31).
Regarding claim 19, the combination of Scanlon, Ward, Harms, and Hattori teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Scanlon, Ward, Harms, and Hattori teaches wherein the image sensor is an SMT component (see Scanlon paragraph 77 regarding non-thermal camera mounted on a substrate and paragraph 96 regarding bond pads for connection rather than through hole connections, indicating that the connections are by surface mount, it is otherwise obvious to one of ordinary skill in the art to choose to use surface mount connections over through hole connections as a matter of design choice). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483